DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US2015/0091405A1) in view of Hagenlocher (GB2059177A).
Sakamoto reads on the claims as follows (refer to Figs. 1-3; limitations not disclosed are crossed out, below):
Claim 20. An axial flux permanent magnet machine, the machine having a stator (1 with 14) with a stator housing (12) defining a chamber comprising a set of coils (2) wound on respective stator bars (1b) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (4 with 5 and 6) bearing a set of permanent magnets (5) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction;



Claim 22. An axial flux permanent magnet machine as claimed in claim 20, the machine comprising two said rotors (see Fig. 1) each bearing a set of permanent magnets (5), wherein said rotors and stator are spaced apart along said axis to define gaps (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (by means of the shaft 7).  
Sakamoto discloses the claimed invention, except for the claimed collapsed polymer formation.
Hagenlocher discloses an electric motor comprising a housing 11 (see Fig. 1), a stator core 19 being mounted within the housing. As one way to mount the stator core within the housing, Hagenlocher discloses in Fig. 2a and embodiment in which the housing is implemented as having two parts 11a, 11b, with respective stops 41a, 41b. The stator core is inserted into the housing, to abut against stop 41a, a polymer formation (rubber or plastics ring 43) is applied to face 42b of the stator, and the second housing half 11b is fitted, thereby collapsing the polymer formation. This has the advantage of improved centering of the bearing plates 14, 15, improved thermal coupling from the stator core to the housing shell, and the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. See page 1, lines 18-28. The element 43 can be deemed as being functionally a part of the stop (i.e. end wall) 41b.
Since the housing of Sakamoto also includes bearing plates (13), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the housing of Sakamoto as a two-part housing as taught by Hagenlocher, utilizing the technique of Hagenlocher to fit the stator core 1 within the housing 12 of Sakamoto. One of ordinary skill in the art would have found it obvious to do so, for the same advantages as taught by Hagenlocher. 
Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (WO2008032430A1) in view of Hagenlocher.
Ozaki reads on the claims as follows (refer to Fig. 1):
Claim 20. An axial flux permanent magnet machine, the machine having a stator (28b) with a stator housing (14) defining a chamber comprising a set of coils (28ba) wound on respective stator bars (“coil support part”; see translation para. [0078]) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (28a including shaft 13) bearing a set of permanent magnets (28aa) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; 



Claim 22. An axial flux permanent magnet machine as claimed in claim 20, the machine comprising two said rotors (28a) each bearing a set of permanent magnets (28aa), wherein said rotors and stator are spaced apart along said axis to define gaps (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (by means of shaft 13).  
Claim 23. An axial flux permanent magnet machine as claimed in claim 20, further comprising a labyrinth seal (21, 22) between the stator and the rotor.
Ozaki discloses the claimed invention, except for the claimed collapsed polymer formation.
Hagenlocher discloses an electric motor comprising a housing 11 (see Fig. 1), a stator core 19 being mounted within the housing. As one way to mount the stator core within the housing, Hagenlocher discloses in Fig. 2a and embodiment in which the housing is implemented as having two parts 11a, 11b, with respective stops 41a, 41b. The stator core is inserted into the housing, to abut against stop 41a, a polymer formation (rubber or plastics ring 43) is applied to face 42b of the stator, and the second housing half 11b is fitted, thereby collapsing the polymer formation. This has the advantage of improved centering of the bearing plates 14, 15, improved thermal coupling from the stator core to the housing shell, and the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. See page 1, lines 18-28. The element 43 can be deemed as being functionally a part of the stop (i.e. end/radial wall) 41b.
In view of the teachings of Hagenlocher, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the housing of Ozaki as a two-part housing as taught by Hagenlocher, utilizing the technique of Hagenlocher to fit the stator core 28b within the housing 14 of Ozaki. One of ordinary skill in the art would have found it obvious to do so for improved thermal coupling from the stator core to the housing shell, and so that the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. 
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Woolmer (US2013/0147291A1) in view of Deng (CN202065151U).
Woolmer reads on the claimed invention as follows (refer to Figs. 5a-6b):
An axial flux permanent magnet machine (100), the machine having a stator (112) with a stator housing (102a,b) defining a chamber comprising a set of coils (122) wound on respective stator bars (116) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (114a,b) bearing a set of permanent magnets (124a,b) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (126a,b) therebetween in which magnetic flux in the machine is generally in an axial direction;



the machine comprising two said rotors (114a and 114b) each bearing a set of permanent magnets (124a and 124b, respectively), wherein said rotors and stator are spaced apart along said axis to define gaps (126a and 126b) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (see Fig. 5b);
wherein said stator housing further comprises: first and second radial walls (104a, 104b, respectively corresponding to housing parts 102a and 102b), whereby the first and second radial walls are perpendicular to the axis of the machine; radially inner (108a, 108b) and radially outer side walls (106a, 106b); a














Woolmer discloses that a seal ring may be disposed in groove 109 of radially outer side wall 106a (see para. [0093]). However, Woolmer does not provide any further details regarding the seal ring.
It is known to use an elastic rubber gasket (i.e. polymer) as a sealing ring. Deng for example discloses a compressor 4 of air chamber sealing structure, comprising a cylinder cover 1, an elastic rubber gasket sealing ring 3 and a valve plate 2, the sealing ring 3 arranged in a groove 201 of the valve plate 2, and being higher than a sealing surface of the valve plate. The cylinder cover 1 and the valve plate 2 are fixed using bolts. See Figs. 3, 4 and para. [0015].
Deng is in a different field of art, but is relevant as a teaching of seal rings between two objects to be connected. In view of the teachings of Deng, one of ordinary skill in the art would have found it obvious to provide, as the seal to be disposed in groove 109 of Woolmer, an elastic rubber gasket higher than the sealing surface (shown at 111 in Fig. 6b of Woolmer), with predictable results, as a matter of choosing among known seal ring types. 
In modifying Woolmer as such, the elastic rubber seal ring would be disposed within groove 109, such that it is compressed (i.e. collapsed) when the two housing parts 102a and 102b are bolted together. Since the seal ring would be within the groove 109, it is, clearly, between said side walls and one or both of said first and second radial walls. Compare with Fig. 5d of the present application.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (WO2008032430A1) in view of Woolmer and Deng.
Ozaki reads on the claims as follows (refer to Fig. 1):
An axial flux permanent magnet machine, the machine having a stator (28b) with a stator housing (14) defining a chamber comprising a set of coils (28ba) wound on respective stator bars (“coil support part”; see translation para. [0078]) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (28a including shaft 13) bearing a set of permanent magnets (28aa) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; 



the machine comprising two said rotors (28a) each bearing a set of permanent magnets (28aa), wherein said rotors and stator are spaced apart along said axis to define gaps (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (by means of shaft 13);
further comprising a labyrinth seal (21, 22) between the stator and the rotor.

Ozaki discloses the claimed invention except for the claimed collapsed polymer formation. The figures of Ozaki show housing 14 as one piece. It is therefore unclear how the motor elements such as stator and rotors are disposed within the housing.
Woolmer shows that it is known to form a stator housing from two connected and sealed pieces, as described above, with a groove being provided in a side wall of one of the housing pieces, to receive a seal ring therein. Deng further teaches making seal rings from elastic rubber (i.e. polymer), as discussed above.
In view of the teachings of Woolmer and Deng, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the stator housing from two separate pieces to be connected to each other, for example for ease of assembly of the motor elements within the stator housing, a groove being provided in a side wall of one of the housing pieces to receive an elastic rubber seal ring which can be compressed when bolting together the housing pieces, thereby compressing the seal ring. One of ordinary skill in the art would have found predictable such a modification, since such elements are conventional in the art, as demonstrated by Woolmer and Deng. 
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Regarding claim 20 as amended, Applicant argues ring 43 is an additional inserted component and is not a portion of the stator housing as recited in amended claim 20.
The examiner respectfully submits that the claims do not require the one or more collapsed elements to be an integral part of a wall, or be attached thereto be some adhesive or other fixing means. Rather, it is held in position by compression. In the assembled state of the motor of Hagenlocher, the stator is held within the housing, abutting one stop 41a at one end, and ring 43 at the other end. The ring 43 is part of the housing, and is a flexible continuation of stop 41b. Absent such a flexible element, the end stop 41b would require close tolerance machining of the stator housing parts. The ring 43 acts as an elastically-deformable surface of the stop 41b, to accommodate less precise finish machining. The fact that it is provided separately does not preclude interpreting this element 43 as being a portion of the stop 41b (i.e. end/radial wall). 
Furthermore, Applicant argues, “the collapsed elements of amended claim 20 overcomes the need for, and addresses the issues associated with, a requirement for close tolerance machining of stator components, which Hagenlocher discloses are necessary for its machine.” 
The examiner respectfully submits element 43 of Hagenlocher likewise overcomes the need for close tolerance machining of some surfaces. Hagenlocher states “the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine “and “there is no need to finish-machine the external diameter and the end faces of the stator core in the manner required hitherto” (see page 1, lns. 22-28). Based on this, the passage cited by Applicant (i.e. lines 89-93) appears to contain a typo, i.e. it appears the cited passage was intended to read “without close tolerances”, to be consistent with the passage at lines 22-28. Regardless, the current claims do not include any language referring to the effect of the collapsible element on any manufacturing tolerance requirements, and this point would therefore not be persuasive even if Hagenlocher would indeed require close tolerances.
Applicant further argues:
In addition, as described in the above referenced section of Hagenlocher, the alignment of Hagenlocher appears to be provided by the abutment of the stator core 19 against the housing shell 11. As a result, a person having ordinary skill in the art would understand that Hagenlocher relates to an entirely different stator structure (i.e. a monolithic structure with rigid stator components which because of its monolithic nature, all relevant parts of the stator may be aligned as one, against the close tolerance machined abutments). There is, therefore, no indication in Hagenlocher that its teachings would be applicable to a yokeless and segmented electric machine as described in amended claim 20 (which generally lacks a single rigid stator component, as described above). Thus, it would not be obvious to combine Hagenlocher with either Sakamoto or Ozaki to include all of the features of amended claim 20. For at least this reason also, amended claim 20 is patentable over the combination of Sakamoto and Hagenlocher and the combination of Ozaki and Hagenlocher.

The examiner respectfully disagrees. In both Sakamoto and Ozaki the stator core components are attached to a rigid structure which, in turn, is attached to the housing. See 14 in Sakamoto. In Ozaki the stator comprises two modules, 28b1 and 28b2 (see Fig. 2), the stator being installed in the housing. As shown in Figs. 7 and 8, the radially inner portion of the stator is not structurally attached to any other element. It is therefore clear that both stator modules are fixed to the housing at their outer periphery. The teachings of Hagenlocher are therefore deemed applicable, as the stator is not only fixed in a radial position, but also at axial ends, thereby ensuring the stator position remains fixed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729